                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


     CERESSE MILNER,
          Plaintiff,
                                                                      No. 3:18-cv-01276 (SRU)
           v.

     NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
          Defendant.

         RULING ON CROSS-MOTIONS FOR JUDGMENT ON THE PLEADINGS

         In this Social Security appeal, Ceresse Milner (“Milner”) moves to reverse the decision

by the Social Security Administration (“SSA”) denying her claim for disability insurance

benefits or, in the alternative, to remand the case for additional proceedings. Mot. to Reverse,

Doc. No. 21. The Commissioner of the Social Security Administration 1 (“Commissioner”)

moves to affirm the decision. Mot. to Affirm, Doc. No. 22. For the reasons set forth below,

Milner’s Motion to Reverse (doc. 21) is denied and the Commissioner’s Motion to Affirm (doc.

no. 22) is granted.

I.       Standard of Review

         The SSA follows a five-step process to evaluate disability claims. Selian v. Astrue, 708

F.3d 409, 417 (2d Cir. 2013) (per curiam). First, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” Greek v. Colvin, 802 F.3d 370, 373

n.2 (2d Cir. 2015) (per curiam) (citing 20 C.F.R. § 404.1520(b)). Second, if the claimant is not

working, the Commissioner determines whether the claimant has a “‘severe’ impairment,” i.e.,

an impairment that limits his or her ability to do work-related activities (physical or mental). Id.


1
 The case was originally captioned “Ceresse Milner v. Nancy A. Berryhill, Acting Commissioner of Social
Security.” Since the filing of the case, Andrew Saul has been appointed the Commissioner of Social Security.
(citing 20 C.F.R. §§ 404.1520(c), 404.1521). Third, if the claimant does have a severe

impairment, the Commissioner determines whether the impairment is considered “per se

disabling” under SSA regulations. Id. (citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). If

the impairment is not per se disabling, then, before proceeding to step four, the Commissioner

determines the claimant’s “residual functional capacity” based on “all the relevant medical and

other evidence of record.” Id. (citing 20 C.F.R. §§ 404.1520(a)(4), (e), 404.1545(a)). “Residual

functional capacity” is defined as “what the claimant can still do despite the limitations imposed

by his [or her] impairment.” Id. Fourth, the Commissioner decides whether the claimant’s

residual functional capacity allows him or her to return to “past relevant work.” Id. (citing 20

C.F.R. §§ 404.1520(e), (f), 404.1560(b)). Fifth, if the claimant cannot perform past relevant

work, the Commissioner determines, “based on the claimant’s residual functional capacity,”

whether the claimant can do “other work existing in significant numbers in the national

economy.” Id. (20 C.F.R. §§ 404.1520(g), 404.1560(b)). The process is “sequential,” meaning

that a petitioner will be judged disabled only if he or she satisfies all five criteria. See id.

        The claimant bears the ultimate burden to prove that he or she was disabled “throughout

the period for which benefits are sought,” as well as the burden of proof in the first four steps of

the inquiry. Id. at 374 (citing 20 C.F.R. § 404.1512(a)); Selian, 708 F.3d at 418. If the claimant

passes the first four steps, however, there is a “limited burden shift” to the Commissioner at step

five. Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam). At step five, the

Commissioner need only show that “there is work in the national economy that the claimant can

do; he need not provide additional evidence of the claimant’s residual functional capacity.” Id.

        In reviewing a decision by the Commissioner, I conduct a “plenary review” of the

administrative record but do not decide de novo whether a claimant is disabled. Brault v. Soc.



                                                   2
Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (per curiam); see Mongeur v. Heckler,

722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam) (“[T]he reviewing court is required to examine

the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.”). I may reverse the Commissioner’s decision “only if it is based upon

legal error or if the factual findings are not supported by substantial evidence in the record as a

whole.” Greek, 802 F.3d at 374–75. The “substantial evidence” standard is “very deferential,”

but it requires “more than a mere scintilla.” Brault, 683 F.3d at 447–48. Rather, substantial

evidence means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Greek, 802 F.3d at 375. Unless the Commissioner relied on an incorrect

interpretation of the law, “[i]f there is substantial evidence to support the determination, it must

be upheld.” Selian, 708 F.3d at 417.

II.    Facts

       Milner applied for Social Security disability insurance benefits on May 7, 2015, alleging

that she has been disabled since June 1, 2014. Disability Benefits App., R. at 211. Milner filed

her disability claim based on her history of type one diabetes and mental health disorders. See

Disability Determination Explanation, R. at 109.

       The SSA initially denied Milner’s claim on July 27, 2015, finding that although Milner’s

“condition results in some limitations in [her] ability to perform work related activities . . . . We

have determined that [her] condition is not severe enough to keep [her] from working . . . .

[B]ased on the evidence in file, we have determined that [Milner] can adjust to other work.” Id.

at 121. In the agency’s view, Milner was not disabled. Id. Milner sought reconsideration, but

the SSA adhered to its initial decision on November 1, 2015. Disability Determination

Explanation (Reconsideration), R. at 135–36.



                                                  3
       Milner requested a hearing before an Administrative Law Judge (“ALJ”), which was held

on September 29, 2016. See Tr. of ALJ Hr’g, R. at 32. At the time of the hearing, Milner was

27 years old and her highest level of education was high school. See id. at 41–42. During the

hearing, ALJ Eric Eklund questioned Milner regarding her employment and medical history. Id.

at 45. He first asked Milner about her current employment. Milner stated that she currently

works around twenty hours a week, working part-time as a food demonstrator at Costco and a

cashier at Taco Bell. See id. at 45–47. When asked what was the “biggest problem” she faces at

work, Milner testified that she has difficulty working for prolonged periods because she

sometimes feels like she is “about to pass out” when “[her] [blood] sugar is just like out of

control.” Id. at 48. She also noted that she occasionally has knee pain from an injury she

suffered when she was in 9th grade. Id.

       ALJ Eklund inquired more about Milner’s symptoms relating to her diabetes. Id. at 51.

Milner testified that she has trouble working because “sometimes it feels like [her] feet are on

fire” due to poor circulation. Id. She also stated that her diabetic neuropathy affects her ability

to sit, stand, and walk. Id. at 50. “The longest that I can stand is probably like a half an hour . . .

. So I try and sit down whenever I can.” Id. at 53. Milner repeated noted that she has trouble

controlling her blood sugar levels. See id. at 52. “Even when I was in the hospital, when I was

pregnant with my daughter . . . they couldn’t control my [blood] sugars.” Id.

       Regarding Milner’s mental health, ALJ Eklund asked Milner about her history of

depression, anxiety, and post-traumatic stress disorder (“PTSD”). Id. at 54. Milner noted that

she is taking medication to control her depression, but “[hasn’t] had to leave work” because of it.

Id. She also testified that oftentimes her anxiety makes it difficult for her to function at work




                                                   4
because she gets “irritated and annoyed a lot.” Id. at 56. Milner stated that her PTSD is directly

related to recently losing custody of her children. Id. at 57.

       Finally, ALJ Eklund questioned Milner about her lifestyle. Milner testified that she

currently lives with her step-bother, who does most of the house chores and grocery shopping.

Id. at 58. Milner occasionally cooks and reported having no problems showering or bathing. Id.

at 59. She testified that the most challengingly part of her life is “moving around [and] getting to

places that [she] need[s] to go.” Id. at 62.

       ALJ Eklund then called a vocational expert, Elaine Cogliano (“Cogliano”). Id. at 65.

The parties reviewed Milner’s past work history, which includes retail employment at Radio

Shack, Target, and working as a sous chef at Holiday Inn. See id. at 66–69. ALJ Eklund asked

Cogliano to “assume a hypothetical individual” of Milner’s age, education, and work experience.

Id. at 71. He asked Cogliano to assume further that the individual was limited to light work and

only “occasionally climb[s] ladders, ropes, or scaffolds” and “occasional[ly] [climbs] ramps and

stairs.” Id. In addition, the hypothetical individual would be limited to “simple, unskilled work,

only occasional interaction with the public, only occasional interaction with co-workers, no

tandem tasks, [and] only occasional supervision.” Id.

       Cogliano opined that “[a]ccording to that hypothetical, the individual would not be able

to perform past work, but could do other work in the local or national economy.” Id. The “other

work” Cogliano identified included: (1) a “packaging position,” with 65,000 jobs available

nationally, (2) an “inspector position,” with 58,000 jobs available nationally, and (3) an “office

helper position,” with 75,000 jobs available nationally. Id. When the ALJ classified the

hypothetical person as “sedentary,” Cogliano opined that the packing and inspector positions




                                                  5
would remain available, 2 in addition to a “sorter position,” with 40,000 jobs available in the

national economy. Id. at 72. Finally, ALJ Eklund asked Cogliano that if the hypothetical person

“would require frequent unscheduled breaks, would miss three days of work per month, [and]

would be off task up to 15% of the workday . . . what affect would that have on the ability to

work?” Id. Cogliano responded that “[a]ccording to that hypothetical, the person would not be

employable. There would be no jobs they could perform.” Id.

         On June 21, 2017, ALJ Eklund issued a written opinion, finding that Milner “ha[d] not

been under a disability defined in the Social Security Act, from June 1, 2014, through the date of

this decision[.]” ALJ Decision, R. at 25. At the first step, ALJ Eklund found that “[t]here has

been a continuous 12-month period [] during which Milner did not engage in substantial gainful

activity.” Id. at 14. At the second step, he determined that within the past year, Milner had the

following severe impairments: depressive/dysthymic disorder, anxiety disorder, personality

disorder, PTSD, type one diabetes mellitus with neuropathy, and recurrent muscle spasms. Id.

ALJ Eklund noted that “[t]he above medically determinable impairments significantly limit

[Milner’s] ability to perform basic work activities.” Id. At the third step, ALJ Eklund

determined that Milner’s impairments were not per se disabling because Milner “does not have

an impairment or combination of impairments that meets or medically equals the severity of one

of the listed impairments[.]” Id.

         Regarding Milner’s physical impairments, ALJ Eklund found “insufficient support” in

the record to establish that Milner’s type one diabetes rose to the level of a per se disabling

severe impairment as defined under the SSA’s regulations. 3 Id. at 15. He noted that “[w]hile


2
  Albeit in lower numbers, with 35,000 jobs available nationally for the packing position, and 34,000 jobs available
nationally for the inspector position. See Tr. of ALJ Hr’g, R. at 72.
3
  Regarding Milner’s diabetes mellitus, ALJ Eklund stated that “[a]lthough the regulations no longer provide a
specific listing for diabetes mellitus, I nonetheless considered whether [Milner’s] type one diabetes could rise to the

                                                           6
[Milner] does suffer from diabetes mellitus, this is a longitudinal condition dating back to age

nine, which the claimant has managed for a number of years. Although her blood sugars are still

occasionally poorly controlled, this occurs only rarely, and in the context of failing to take

insulin for a few days.” Id. at 20.

         Regarding Milner’s mental impairments, ALJ Eklund found that she has a “moderate

limitation” in “understanding, remembering, or applying information” and “interacting with

others.” Id. at 15. “Subjectively, [Milner] alleges that she spends no time with others and that

certain things may get on her nerves . . . During the regular course of treatment, [Milner]

consistently presents as pleasant and cooperative, with no specific interpersonal deficits noted.”

Id.

         At step four, ALJ Eklund assessed Milner’s residual functional capacity (“RFC”) and

found that she could “perform light work . . . except she could occasionally climb ladders, ropes,

scaffolds, ramps, and stairs” and “occasionally crawl . . . [and] occasionally operate foot

controls.” Id. at 16. Milner would be further limited to “simple, unskilled work,” where “she

could have only occasional interaction with the public, co-workers, and supervisors” and “could

not perform tandem tasks.” Id. In addition, Milner would be limited to “no exposure to extreme

cold, moving machinery on the work floor, or unprotected heights.” Id.

         Although Milner’s RFC rendered her “unable to perform any past relevant work,” ALJ

Eklund determined that considering Milner’s “age, education, work experience, and [RFC], there

are jobs that exist in significant numbers in the national economy that [Milner] [could] perform.”

Id. at 23–24. Therefore, ALJ Eklund concluded that Milner “ha[d] not been under a disability, as




level of a listing in accordance with the criteria set forth in SSR 14-2p. However, I find insufficient support for such
a finding in the objective medical evidence of record.” ALJ Decision, R. at 15.

                                                           7
defined in the Social Security Act, from June 1, 2014, through the date of this decision.” Id. at

25.

          Milner requested a review of the ALJ’s decision by the SSA’s Appeals Council on

August 13, 2017. See Request for Review of Hearing Decision, R. at 210. By letter dated June

1, 2018, the Appeals Council denied Milner’s request for review, stating that “[w]e found no

reasons under our rules to review the Administrative Law Judge’s decision. Therefore, we have

denied your request for review.” Appeals Council Denial, R. at 1. Milner, filed a complaint with

this court on August 1, 2018, requesting that I reverse the Commissioner’s decision, or remand

for further administrative proceedings. See Compl., Doc. No. 1.

III.      Discussion

          On appeal, Milner argues that the ALJ’s decision was not supported by substantial

evidence. See Mem. in Supp. Mot. to Reverse, Doc. No. 21-1 at 4. Specifically, she contends

that the ALJ erred by (1) affording “limited weight” to the medical opinions of her treating

primary sources and consultative examiner, (2) failing to comment on all of her medical records

in connection with her physical impairments, (3) failing to consider the side effects of her

medication, and (4) failing to properly determine her RFC in light of her physical and mental

limitations as described in the record. The Commissioner responds that the ALJ’s decision was

“supported by substantial evidence and complies with the applicable legal standards.” Mem. in

Supp. Mot. to Affirm, Doc. No. 22-1 at 13.


       A. Did the ALJ make improper weight assessments?

          Milner argues that the ALJ failed to properly assess the weight of various health care

providers in violation of the Treating Physician Rule. See Mem. in Supp. Mot. to Reverse at 2–

4. Specifically, Milner argues that ALJ Eklund: (1) erred in assigning only “limited weight” to


                                                   8
the opinions of treating physician Dr. S. M. Madonick, (2) erred in assigning only “limited

weight” to the opinions of treating therapist Jennifer Schmitt, and (3) erred in assigning only

“limited weight” to Dr. Philip Cardamone, her post-hearing consultative examiner. The

Commissioner asserts that “the ALJ properly weighed the opinion evidence of record.” Mem. in

Supp. Mot. to Affirm at 2.

         “The treating physician rule provides that an ALJ should defer to ‘to the views of the

physician who has engaged in the primary treatment of the claimant,’” but need only assign those

opinions “controlling weight” if they are “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and . . . not inconsistent with the other substantial evidence in

[the] case record.” 4 Cichocki v. Astrue, 534 F. App’x 71, 74 (2d Cir. 2013) (summary order)

(quoting Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003); 20 C.F.R. §

404.1527(c)(2)). When the ALJ “do[es] not give the treating source’s opinion controlling

weight,” he must “apply the factors listed” in SSA regulations, 20 C.F.R. § 404.1527(c)(2),

including “(1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Selian, 708 F.3d at 418. After

considering those factors, the ALJ must “comprehensively set forth [his] reasons for the weight

assigned to a treating physician’s opinion,” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir.

2004), and provide “good reasons” for the weight assigned. Burgess v. Astrue, 537 F.3d 117,

129 (2d Cir. 2008).




4
 Originally a rule devised by the federal courts, the treating physician rule is now codified by SSA regulations, but
“the regulations accord less deference to unsupported treating physician’s opinions than d[id] [the Second Circuit’s]
decisions.” See Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993).

                                                          9
       The Second Circuit has held that “not all expert opinions rise to the level of evidence that

is sufficiently substantial to undermine the opinion of the treating physician.” Id. at 128. For

example, an expert’s opinion is “not substantial, i.e., not reasonably capable of supporting the

conclusion that the claimant could work where the expert addressed only deficits of which the

claimant was not complaining, or where the expert was a consulting physician who did not

examine the claimant and relied entirely on an evaluation by a non-physician reporting

inconsistent results.” Id. (internal citations and quotations omitted).

       The Second Circuit has “cautioned that ALJs should not rely heavily on the findings of

consultative physicians after a single examination,” and has advised that, ordinarily, “a

consulting physician’s opinions or reports should be given little weight.” Selian, 708 F.3d at

419; Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990). The question here is whether the ALJ

sufficiently provided “good reasons” for weighing the opinions of the consultative physicians

more heavily than the opinions of Milner’s treating physicians. See Burgess, 537 F.3d at 129.

       In his decision, ALJ Eklund found that the “severity of [Milner’s] physical impairments,

considered singly and in combination, does not meet or medically equal the criteria of any

impairment listed in the regulations.” ALJ Decision, R. at 15. In addition, he noted that

“[a]lthough [Milner] subjectively alleges significant symptoms and work-related functional

limitations from her combination of mental impairments, the record as a whole fails to support

her alleged limitations as described . . . . [Milner’s] borderline intellectual functioning and [her]

cognitive deficits . . . could reasonably limit her to unskilled work as detailed in the [RFC][.]”

Id. at 18. Therefore, ALJ Eklund concluded that it is “reasonable to restrict [Milner] to a range

of light-exertional work . . . . [F]urther erosion of the occupational base is not warranted by the

record.” Id. at 20.



                                                  10
       1. Dr. Madonick

       Milner first argues that the ALJ failed to assign proper weight to the opinions of Dr.

Madonick, whom Milner contends, is her treating physician. See Mem. in Supp. Mot. to Reverse

at 3. “[Dr. Madonick] and [Schmitt] both opined that [Milner] was incapable of substantial

gainful activity or work on a regular basis.” Id. at 2. In response, the Commissioner argues that

Milner “does not point to any evidence that Dr. Madonick was her ‘primary physician,’ or that he

had even examined her. Instead, a review of the cited records from Community Health

Resources [CHR] reveals that [Schmitt] (a therapist) authored and signed the treatment notes and

treatment plan, and Dr. Madonick later signed off as [Schmitt’s] supervisor.” Mem. in Supp.

Mot. to Affirm at 3.

       I conclude that the ALJ did not err in his assessment. Contrary to Milner’s assertion, ALJ

Eklund did not afford “limited weight” to Dr. Madonick’s opinions. Instead, he assigned

“limited weight” to the opinions of Milner’s treating therapist, Jennifer Schmitt [Schmitt], a

Licensed Clinical Social Worker whose notes were approved and co-signed by Dr. Madonick.

See ALJ Decision, R at 22. (“I also afford limited weight to the June 2015 [report] of [Milner’s]

treating source Jennifer Schmitt, LCSW, co-signed by Dr. Madoneck [sic], which finds that

[Milner] would have limited to no abilities in a number of functional domains . . . .”).

       It is not apparent from the record whether Dr. Madonick ever personally examined

Milner. The records documenting her treatment at CHR indicate that she was personally

examined by Schmitt and by APRNs Wykelsha Highsmith and Kate LeBlanc, whose notes and

treatment plans were “[a]pproved by” Dr. Madonick. See, e.g., CHR Treatment Records, R. at

478 (“Supervisor’s Signature: Approved by SMADONICK on 1/15/15.”). Those notes,

however, do not specify the degree to which Dr. Madonick treated her. To the extent that Milner

argues that Dr. Madonick is her “primary physician” because “his name is all over [her]
                                                11
treatment records,” that argument is not consistent with her treatment notes, which were

primarily authored by Schmitt and later approved by her supervisor, Dr. Madonick. Mem. in

Supp. Mot. to Reverse at 3. Thus, the ALJ did not err in his assessment of Dr. Madonick’s

opinions because Dr. Madonick did not directly opine on Milner’s physical and mental

impairments.


       2. LCSW Schmitt

       Milner also argues that the ALJ erred in affording only “limited weight” to the opinions

of Schmitt, Milner’s treating therapist. See id. at 3. “[Schmitt] indicated that [Milner] had

limited ability in carrying out simple step instructions . . . [and] performing basic activities at a

reasonable pace and persisting in simple activities without interruption from psychological

symptoms.” Id. at 2–3. The Commissioner responds, stating that “although [Schmitt] had

treated [Milner] weekly since March 2013, the restrictive opinion rendered in June 2015 was not

well supported and was inconsistent with other record evidence, including the objective findings

and other treatment observations.” Mem. in Supp. Mot. to Affirm at 4.

       Schmitt began seeing Milner on a weekly basis at CHR on March 18, 2013, to treat

Milner’s anxiety and PTSD. See Schmitt 2015 Mental Assessment, R. at 456. Throughout her

consultations, Schmitt noted that Milner continued to exhibit “[s]ymptoms of anxiety and

depression [that] interfere with [her] social role, employment, health and/or well-being.”

Schmitt 2015 Treatment Notes, R. at 486.

       On June 5, 2015, Schmitt prepared a mental impairment questionnaire co-signed by Dr.

Madonick, regarding Milner’s disability benefits application. See Schmitt 2015 Mental

Assessment, R. at 456. In her report, Schmitt opined that Milner “[was] experiencing anxiety

due to DCF taking one [of her] child[ren] into their custody.” Id. She also opined that Milner’s


                                                  12
mood was “generally irritable,” and that she “comes off as hostile . . . which is a symptom of

trauma.” Id. at 457. Schmitt rated Milner’s social interactions as “[a]lways a problem” and rated

her task performance as “[f]requently a problem.” Id. at 459.

       In his written decision, ALJ Eklund afforded “limited weight” to Schmitt’s opinions for

three reasons. See ALJ Decision, R. at 22. First, as a Licensed Clinical Social Worker, Schmitt

is not an acceptable medical source, despite her lengthy treatment history with Milner.

“Although her form is co-signed by an acceptable medical source [Dr. Madonick], this alone is

an insufficient reason to afford the opinion greater weight.” Id. Second, “her [2015 Mental

Assessment] cites to [Milner’s] symptoms, but not [to] any specific objective testing or treatment

observations to support the substantial limitations as described.” Id. Third, Schmitt’s statement

that Milner “would struggle with even simple tasks due to [her] symptoms is inconsistent with

[her] history of semi-skilled and skilled work.” Id.

       After reviewing the record, I conclude that the ALJ properly weighed Schmitt’s medical

opinions. As noted by the Commissioner, “[a]lthough the ALJ is obligated to at least

consider the opinions of sources who are not ‘acceptable medical sources,’ the ALJ is not

required to provide an explanation of his consideration of every factor.” Mem. in Supp. Mot. to

Affirm at 4 (citing 20 C.F.R. §§ 404.1527(f) and 416.927(f)). In this case, Schmitt’s restrictive

opinions rendered in her 2015 Mental Assessment are not well supported by the objective

evidence in the record. For example, although Schmitt opined in June 2015 that Milner has “[n]o

ability” to interact appropriately with others or get along with people without distracting them,

Milner was then working at Costco and Taco Bell, where she routinely interacted with co-

workers without incident. See Schmitt 2015 Mental Assessment, R. at 459; Tr. of ALJ Hr’g, R.

at 46–48. In her treatment notes dated January 13, 2015, Schmitt reported that Milner exhibited



                                                13
mild or no impairments in most daily living activities. See Schmitt, 2015 Treatment Notes, R. at

476–77. Despite her June 2015 opinion that Milner “struggles with taking care of her

grooming,” Schmitt consistently graded Milner as having “no impairment or problem” with

“[p]ersonal [h]ygeine” or “[g]rooming.” Schmitt 2015 Mental Assessment, R. at 457; Schmitt

2015 Treatment Notes, R. at 476–77.

       Therefore, I conclude that the ALJ did not err in assigning “limited weight” to Schmitt’s

2015 Mental Assessment.


       3. Dr. Cardamone

       Next, Milner contends that the ALJ erred by assigning “limited weight” to

Dr. Philip Cardamone, Milner’s post-hearing consultative examiner. See Mem. in Supp. Mot. to

Reverse at 4. “[Dr. Cardamone] had findings consistent with [Milner’s] primary treating sources

. . . . [He] found that [Milner’s] borderline intellectual functioning and cognitive deficits would

limit the range of occupations that she could perform [] and that it was unlikely that [Milner]

would be able to perform over a full-time workweek.” Id. The Commissioner contends that

contrary to Milner’s assertions, Dr Cardamone observed that she was “well-mannered and

friendly, maintained good eye contact, and became motivated to do well after some friendly

cajoling.” Mem. in Supp. Mot. to Affirm at 8 (citing Dr. Cardamone 2016 Report, R. at 635).

       Dr. Cardamone administered a single post-hearing psychological examination of Milner

on November 23, 2016. See Dr. Cardamone 2016 Report, R. at 635. In his report, Dr.

Cardamone opined that Milner had “extreme difficulty coping with her physical problems and

[was] affected by severe and persistent symptoms of major depression.” Id. at 636. He noted

that Milner’s IQ score of 79 ranked in the 8th percentile. Id. at 635. Although she ranked in the

63rd percentile in her ability to reverse digits, she ranked in the 2nd percentile in her ability to do


                                                  14
mental arithmetic. Id. at 635–36. Dr. Cardamone concluded that Milner was “passive, lacks

autonomy, and is dependent on others for guidance” and “does not appear to be able to tolerate a

full time work week[.]” Id. at 636–37.

        In his written decision, ALJ Eklund afforded “limited weight” to Dr. Cardamone’s 2016

report. See ALJ Decision, R. at 21. First, he noted that Dr. Cardamone has a limited treatment

history with Milner and therefore lacks “knowledge of her impairments over time.” Id. at 22.

Secondly, he questioned whether Dr. Cardamone reached his conclusions “independently, based

upon his own observations . . . or rather whether he was re-stating what [Milner] said, as

supported by language like ‘as she described it[.]’” Id. (quoting Dr. Cardamone 2016 Report, R.

at 637). Third, ALJ Eklund stated the concerns Dr. Cardamone expressed in his 2016 report are

fully accounted for in her RFC. See id.

        Here, the ALJ did not err in his weight assessment of Dr. Cardamone’s 2016 report. At

the outset, “the ultimate finding of whether a claimant is disabled and cannot work—[is]

‘reserved to the Commissioner.’” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (quoting

20 C.F.R. § 404.1527(e)(1)). Secondly, Dr. Cardamone’s opinions are consistent with the ALJ’s

RFC findings and with Milner’s history of unskilled work during the relevant period. Dr.

Cardamone opined that Milner was “well oriented, alert, calm, and coherent” during her

examination. Dr. Cardamone 2016 Report, R. at 635. Although her “overall intellectual

functioning was within the borderline range of measured intelligence,” Dr. Cardamone noted that

Milner “if property motivated . . . can concentrate, at least in the short term.” 5 Id. at 635, 637.




5
  Those observations are consistent with other objective medical evidence in the record. During a 2016 physical
exam at Johnson Memorial Hospital, a health provider noted that Milner appeared “well-developed” and “oriented
to person, place, and time.” Johnson Memorial Hospital 2016 Records, R. at 593. During an October 2017 visit at
CHR, Milner’s therapist noted improvement in Milner’s mental state. See CHR 2017 Treatment Records, R. at 613
(“[Milner] reports less irritable, less depressed, improved sleep.”).

                                                      15
       ALJ Eklund properly considered the limitations presented in Dr. Cardamone’s 2016

report in Milner’s RFC finding. Dr. Cardamone’s concern that Milner would not be able to

withstand a full-time work week due to her mental impairments was accounted for in her RFC.

See ALJ Decision, R. at 16 (“[Milner] would be further limited to simple, unskilled work; she

could have only occasional interaction with the public, co-workers, and supervisors; and she

could not perform tandem tasks.”). Moreover, Dr. Cardamone recognized Milner’s ability to

retain-time employment. “[Milner] said she is employed part time at Taco Bell. She has

variable hours. She has some occupational difficulties but is able to do most assigned tasks.”

Dr. Cardamone 2016 Report, R. at 633.

       For the foregoing reasons, I conclude that the ALJ did not err in his weight assessment of

Milner’s primary treating sources and her post-hearing consultative examiner.


   B. Did the ALJ fail to properly consider the evidence regarding Milner’s physical
      impairments?

       Milner also contends that the ALJ failed to comment on all of the medical records

documenting her physical impairments. See Mem. in Supp. Mot. to Reverse, at 4. Specifically,

Milner argues that ALJ Eklund made no mention of her medical records from Johnson Memorial

and St. Francis Hospitals, which show that Milner made numerous visits for pain and numbness

related to her diabetes. Id. “In regards to [Milner’s] physical condition, the only record that the

ALJ commented on was the Post Hearing opinion of a consultative examiner, Robert Dodenhoff,

M.D., who had no treatment history” with Milner. Id. at 4–5. In response, the Commissioner

asserts that “[t]he ALJ properly considered the evidence of record relating to [Milner’s] diabetes

with neuropathy and muscle spasms, found it to be a severe impairment at step two of the

sequential evaluation, and assessed RFC limitations restricting [Milner] to a range of light

work.” Mem. in Supp. Mot. to Affirm, at 10.
                                                 16
        The Second Circuit has stated that when “the evidence of record permits us to glean the

rationale of an ALJ’s decision, we do not require that he have mentioned every item of testimony

presented to him or have explained why he considered particular evidence unpersuasive or

insufficient to lead him to a conclusion [regarding] disability.” Heckler, 722 F.2d at 1040 (citing

Berry v. Schweiker, 675 F.2d 464, 469 (2d Cir. 1982)).

        In this case, ALJ Eklund properly considered Milner’s physical impairments, noting that

her diabetic neuropathy was a severe impairment at step two. See ALJ Decision, R. at 14. He

did not, however, consider her type one diabetes to be per se disabling under SSA Regulations.

See id. at 14–15. In his decision, the ALJ noted that Milner’s records indicate that she tends to

suffer symptoms of her diabetes when she fails to take her medication as prescribed. Id. at 20.

“During the period under review, [Milner’s] symptoms only worsened when she did not take

prescribed medication, such as an incident in summer 2016 when she stayed with a friend and

did not take medication for three days [.]” Id. Therefore, ALJ Eklund concluded that it was

“reasonable to restrict [Milner] to a range of light-exertional work . . . .[ F]urther erosion of the

occupational base is not warranted by the record.” Id.

        The objective medical evidence in the record supports that finding. See, e.g., Johnson

Memorial Hospital 2016 Records, R. at 579 (“[T]his is a 27-year-old female diabetic who

noticed since yesterday that when she is at work washing her dishes her hand swelled up and she

was itching a lot . . . . She has no other complaints.”); St. Francis Medical Group 2016 Records,

R. at 491 (“[Milner] is here for evaluation of [diabetes mellitus] . . . reports no problems with

feet . . . . has report of depression . . . . [Milner] without any other complaints related to diabetes

at this time.”); UConn Health Center 2011 Records, R. at 359 (“Significant amount of time was

spent [] talking to her and her mother on how we can better control her sugars and the need for



                                                  17
her to be compliant about her medications. She did not seem to be receptive about our

suggestions.”).

       Because the ALJ is not required to mention “every item of testimony presented to him,” I

conclude that he did not err in failing to comment on all of Milner’s medical records relating to

her physical impairments. Heckler, 722 F.2d at 1040.


   C. Did the ALJ fail to consider the Milner’s side effects?

       Milner also contends that the ALJ failed to consider the side effects of her medication.

See Mem. in Supp. of Mot. to Reverse at 5. Milner, however, does not specify what type of side

effects she experienced, nor does she allege how those side effects contributed to her physical

and mental impairments. The Commissioner argues that ALJ Eklund “properly considered the

relevant factors when assessing [Milner’s] allegations, including that [her] symptoms improved

to some degree with treatment, including medication; and she maintained extensive activities of

daily living, including part-time work[.]” Mem. in Supp. of Mot. to Affirm at 12.

       Because Milner does not specify any particular side effect she experienced, I conclude

that the ALJ did not err in his assessment.


   D. Did the ALJ accurately describe Milner’s functional limitations when questioning the
      vocational expert?

       Finally, Milner argues that the ALJ erred by failing to consider “the limitations that [she]

possessed that would limit [her] ability to do the jobs cited [in her RFC assessment][.]” Mem. in

Supp. Mot. to Reverse at 6. The Commissioner contends that Milner has “failed to establish – as

was her burden – any additional RFC limitations beyond those found by the ALJ and conveyed

to the vocational expert.” Mem. in Supp. of Mot. to Affirm at 12.




                                                18
       After a claimant has proved that his or her residual functional capacity precludes a return

to “past relevant work,” Greek, 802 F.3d at 373 n.2 (citing 20 C.F.R. §§ 404.1520(e), (f),

404.1560(b)), there is a “limited burden shift” to the Commissioner to show that “there is work

in the national economy that the claimant can do.” Poupore, 566 F.3d at 306. The ALJ may

carry that burden “either by applying the Medical Vocational Guidelines or by adducing

testimony of a vocational expert.” McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014). “A

vocational expert may provide testimony regarding the existence of jobs in the national economy

and whether a particular claimant may be able to perform any of those jobs given his or her

functional limitations.” Hamilton v. Comm’r of Soc. Sec., 105 F. Supp. 3d 223, 229 (N.D.N.Y.

2015) (citing Dumas, 712 F.2d at 1553–54). For the vocational expert’s testimony “to be

considered reliable,” however, “the hypothetical posed must include all of the claimant’s

functional limitations . . . supported by the record.” Horbock v. Barnhart, 210 F. Supp. 2d 125,

134 (D. Conn. 2002) (quoting Flores v. Shalala, 49 F.3d 562, 570–71 (9th Cir. 1995)).

       If the ALJ “ask[s] the vocational expert a hypothetical question that fail[s] to include or

otherwise implicitly account for all of [the claimant]’s impairments,” then “the vocational

expert’s testimony is not ‘substantial evidence’ and cannot support the ALJ’s conclusion that

[the claimant] c[an] perform significant numbers of jobs in the national economy.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1181 (11th Cir. 2011); see also Lancaster v. Comm’r of

Soc. Sec., 228 F. App’x 563, 573 (6th Cir. 2007) (unpublished) (“If the hypothetical question

does not accurately portray Plaintiff’s physical and mental state, [then] the vocational expert’s

testimony in response to the hypothetical question may not serve as substantial evidence in

support of the ALJ’s finding that Plaintiff could perform other work.”); Medovich v. Colvin,

2015 WL 1310310, at *14 (N.D.N.Y. Mar. 23, 2015) (“[E]xpert vocational testimony given in



                                                19
response to hypothetical questions that do not present the full extent of claimants’ impairments,

limitations[,] and restrictions . . . cannot constitute substantial evidence to support a conclusion

of no disability.”). In such circumstances, the ALJ’s decision may be upheld only if the error

was “harmless,” that is, if other “substantial evidence in the record” supports the ALJ’s

conclusions. See McIntyre v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014; cf. Kohler v. Astrue, 546

F.3d 260, 269 (2d Cir. 2008).

         In this case, I conclude ALJ Eklund fully incorporated Milner’s physical and mental

limitations when assessing her RFC. At the September 29, 2016 hearing, ALJ Eklund

questioned Milner about her type one diabetes and her mental disorders. See Tr. of ALJ Hr’g, R.

at 48–53, 54–58. 6 He then examined Cogliano and asked her to “assume a hypothetical

individual” of Milner’s age, education, and work experience, who was limited to, among other

limitations, “light . . . simple, unskilled work, only occasional interaction with the public, only

occasional interaction with co-workers, no tandem tasks, only occasional supervision.” Id. at 71.

In his June 21, 2017 written opinion, the ALJ properly relied on the Cogliano’s testimony and

concluded that there were a significant number of jobs available in the national economy that

Milner could perform. See ALJ Decision, R. at 16, 24. As noted above, the ALJ’s finding

regarding Milner’s RFC are consistent with the record. Accordingly, the ALJ did not err in the

limitations assigned to Milner’s physical and mental impairments.




6
  See, e.g., Tr. of ALJ Hr’g, R. at 53 (Q: So diabetes is a problem. Got that. Physically, other than your diabetes is
there any other physical, mechanical problems that you have, or is it primarily your knee and your diabetes? A: Just
those.); id. at 54 (Q: Now in terms of psychological problems, you have a few issues. For you, which is the most
significant issue that you’ve been seeking help for or getting treated? What’s the major psychological problem for
you that effects your life. A: The depression, the anxiety, and the PTSD.”).

                                                          20
IV.    Conclusion

       For the reasons set forth above, Milner’s Motion to Reverse (doc. no. 21) is denied, and

the Commissioner’s Motion to Affirm (doc. no. 22) is granted. The Clerk shall enter judgment

and close the case.

       So ordered

Dated at Bridgeport, Connecticut, this 3rd day of October 2019.

                                                           /s/ STEFAN R. UNDERHILL
                                                           Stefan R. Underhill
                                                           United States District Judge




                                              21
